Citation Nr: 1209923	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-12 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a disability manifested by shortness of breath and sore throat, claimed as due to exposure to Agent Orange and secondary to service-connected ischemic heart disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran had active service from May 1963 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington that denied service connection for shortness of breath with sore throat, also claimed as emphysema.

In May 2011, the Veteran testified during a hearing before RO personnel.  A transcript of that hearing is associated with the claims file.

In September 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  During the hearing, the undersigned agreed to hold the record open for 60 days for the Veteran to submit additional evidence.  To date, no additional evidence has been associated with the claims file.

During the hearing, the Veteran and his representative clarified that the issue on appeal did not include emphysema that it would just be for shortness of breath and sore throat.  Accordingly, the Board has characterized the matter on appeal to show the contentions of the Veteran.  

The issues of an initial rating in excess of 30 percent for ischemic heart disease, service connection for posttraumatic stress disorder, and a petition to reopen a claim for service connection for diabetes mellitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran contends that he has a disability manifested by shortness of breath and sore throat related to exposure to Agent Orange, or in the alternative as secondary to his now service-connected ischemic heart disease.  

Service medical records show that in January 1967, September 1967, February 1968, and August 1969 the Veteran was seen for an upper respiratory infection.  A September 1967 chest X-ray was within normal limits.  The Veteran's December 1965 and November 1969 medical evaluations were negative for any respiratory or pulmonary complaints and the Veteran's lungs and chest were evaluated as clinically normal.  The Veteran's mouth and throat were evaluated as clinically abnormal, noting tonsils enucleated.  

A February 2008 VA Agent Orange examination report shows that the Veteran complained of a main problem with breathing since 1992 that had progressively worsened.  The diagnosis was mild air trapping with emphysema in both lungs noted on CAT scan.  Emphysema was mild.  

A November 2010 rating decision granted service connection for ischemic heart disease associated with herbicide exposure and it appeared that the Veteran's complaints of shortness of breath were considered in the assignment of the initial disability rating.
 
VA medical records suggest that the Veteran's breathing difficulties are due to cardiac issues.  

During the September 2011 Board hearing, the Veteran testified that he was referred to a specialist for an opinion regarding his breathing problems and potential diagnosis.  He was to be seen by the specialist at South Sound Pulmonary in October 2011.  

Initially, the Board notes that the AOJ has only had the opportunity to adjudicate the claim for service connection on a direct basis, and not as secondary to the Veteran's recently service- connected ischemic heart disease.  Thus, on remand, the AOJ should expand the claim, to include as secondary to service-connected ischemic heart disease.  Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service- connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(b) (2011); Allen v. Brown, 7 Vet. App. 439 (1995). 

In addition, the Board finds that the medical evidence currently of record is insufficient to make a decision on this claim and that an appropriate VA examination and medical opinion is warranted.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The claims file currently includes VA medical center (VAMC) treatment records dated through May 2011.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, on remand, the RO should obtain and associate with the claims file all outstanding, pertinent VA medical records from May 2011 to the present.

Lastly, to ensure that all due process requirements are met, and that the record before the examiner is complete, the AOJ should, give the Veteran another opportunity to provide information or evidence pertinent to the claim for service connection on appeal.   Also, specifically request that the Veteran provide authorization to enable VA to obtain all medical records from South Sound Pulmonary, as identified by the Veteran during the September 2011 Board hearing.  In the alternative, he may obtain the records and submit them. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records from May 2011 to the present.  All records or responses received should be associated with the claims file. 

2.  Send the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that he provide sufficient information and authorization to obtain all medical records from South Sound Pulmonary as identified by the Veteran during the September 2011 Board hearing.  If, in the alternative, the Veteran wants to obtain and submit these records, he may do so.

3.  Ensure that the Veteran is properly notified of what evidence is needed to support his claim for secondary service connection.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 4398 (1995). 

4.  After completing the above, schedule the Veteran for a VA examination, by an examiner with the appropriate expertise, to determine the etiology of any disability manifested by complaints of shortness of breath and sore throat.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The examiner must review the claims file and must note that review in the report.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner should provide the following:

(a)  The examiner should opine whether the Veteran has a disability manifested by shortness of breath or sore throat.  If not, the examiner should state whether those symptoms are manifestations of his service-connected ischemic heart disease and not a separate diagnosed disability.  If an actual disability is diagnosed, the examiner is requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed disability is related to his military service, to include exposure to herbicides.  

(b)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disability manifested by shortness of breath and short throat was caused by the Veteran's service-connected ischemic heart disease. 

(c)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disability manifested by shortness of breath and short throat is aggravated by the Veteran's service-connected ischemic heart disease.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310 (2011).  

5.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

